Exhibit 99.1 News Release MMC REPORTS SECOND QUARTER 2$.43; ADJUSTED EPS OF $.46 NEW YORK, August 3, 2010 — Marsh & McLennan Companies, Inc. (MMC) today reported financial results for the second quarter ended June 30, 2010. Brian Duperreault, MMC President and CEO said: “We are pleased with the progress MMC made in the second quarter. Our Risk and Insurance Services segment grew revenue in an environment of continued soft market conditions in the property and casualty marketplace. Marsh produced strong new business globally, with especially good revenue growth in Asia Pacific and Latin America.Guy Carpenter generated underlying revenue growth, reflecting new business production. In our Consulting segment, Mercer continued to control expenses in a weak economic environment. We were also pleased with the growth in revenue and operating income generated by Oliver Wyman. “The sale of Kroll will allow us to concentrate on our Risk and Insurance Services and Consulting businesses. We look forward to pursuing our objectives for future growth and to unlocking the potential of MMC as a strategic enterprise,” Mr. Duperreault concluded. 1 MMC Consolidated Results MMC’s consolidated revenue in the second quarter of 2010 rose 6 percent to $2.6 billion from the second quarter of 2009, or 1 percent on an underlying basis. Underlying revenue measures the change in revenue before the impact of acquisitions and dispositions, using consistent currency exchange rates. For the six months ended June 30, 2010, MMC’s consolidated revenue was $5.2 billion, an increase of 7 percent, or 1 percent on an underlying basis. For the second quarter of 2010, net income was $236 million, or $.43 per share, compared with a loss in the prior period.MMC reported a loss from continuing operations in the second quarter of 2010 of $29 million, or $.06 per share, compared with income of $157 million, or $.28 per share, in the same period of 2009. Kroll has been classified as a discontinued operation following the agreement reached by MMC in June to sell Kroll to Altegrity for $1.13 billion. The transaction is expected to close this week. Discontinued operations, net of tax, was $271 million, or $.49 per share, compared with a loss in the prior period. In the second quarter, earnings per share on an adjusted basis increased 28 percent to $.46, compared with $.36 in 2009.Adjusted earnings per share in both periods excludes noteworthy items and includes the operating results of Kroll as presented in the attached supplemental schedules on pages 10 and 12. For the six months ended June 30, 2010, net income was $484 million, or $.88 per share, compared with a loss in the prior period.MMC’s income from continuing operations was $245 million, or $.43 per share, compared with $329 million, or $.60 per share, in 2009.Discontinued operations, net of tax was $249 million, or $.45 per share.Adjusted earnings per share for the first six months of 2010 increased 29 percent to $.97, compared with $.75 in the same period last year. Risk and Insurance Services Risk and Insurance Services segment revenue in the second quarter of 2010 was $1.5 billion, an increase of 9 percent from the second quarter of 2009, or 1 percent on an underlying basis. Operating income in the second quarter of 2010 rose 5 percent to 2 $258 million, compared with $245 million in last year’s second quarter. Adjusted operating income rose 11 percent to $302 million from $271 million, reflecting improved performance at Marsh and Guy Carpenter, as well as acquisitions. For the first six months of 2010, segment revenue was $3 billion, an increase of 9 percent from the prior year period, and flat on an underlying basis. Marsh’s revenue in the second quarter of 2010 rose 9 percent to $1.2 billion from the same period in 2009, or 1 percent on an underlying basis. Underlying revenue growth in international operations was 6 percent, reflecting 3 percent growth in EMEA, 12 percent in Asia Pacific and 13 percent in Latin America.Marsh had strong growth in new business in the quarter. Insurance premiums in the property and casualty marketplace continued to decline. In the quarter, Marsh completed the acquisition of HSBC Insurance Brokers, whose integration is progressing well. Additionally, Marsh & McLennan Agency acquired The Bostonian Group Insurance Agency. Guy Carpenter’s second quarter 2010 revenue rose 7 percent to $243 million, or 2 percent on an underlying basis, reflecting strong new business generation. Consulting Consulting segment revenue increased 2 percent to $1.2 billion in the second quarter of 2010, or 2 percent on an underlying basis. For the first six months of 2010, segment revenue increased 4 percent to $2.3 billion, or 1 percent on an underlying basis. Due to the settlement of the Alaska litigation, an operating loss of $275 million was incurred in the second quarter of 2010, compared with operating income of $96 million in the second quarter of 2009. Adjusted operating income was $127 million, compared with $131 million in 2009. For the first six months of 2010, adjusted operating income rose 19 percent to $243 million, compared with $205 million in 2009. Mercer’s revenue increased 1 percent to $838 million in the second quarter of 2010 and declined 1 percent on an underlying basis. Mercer’s consulting operations produced revenue of $588 million, a decline of 3 percent on an underlying basis from the second 3 quarter of 2009. Outsourcing, with revenue of $161 million, was flat, and investment consulting and management, with revenue of $89 million, grew 17 percent. Oliver Wyman’s revenue increased 6 percent to $330 million in the second quarter of 2010, or 8 percent on an underlying basis. Oliver Wyman’s largest practice, financial services, produced a double-digit revenue increase, similar to the first quarter of 2010. Other Items In the second quarter of 2010, MMC had investment income of $18 million, primarily due to mark-to-market gains within MMC’s private equity fund investments. At June 30, 2010, cash and cash equivalents was $1.5 billion, an increase of $370 million from the end of the first quarter of 2010. Conference Call A conference call to discuss second quarter 2010 results will be held today at 8:30 a.m. Eastern Time. To participate in the teleconference, please dial allers from outside the United States should dial The access code for both numbers is 1671848. The live audio webcast may be accessed at www.mmc.com.A replay of the webcast will be available approximately two hours after the event at the same web address. MMC is a global professional services firm providing advice and solutions in the areas of risk, strategy and human capital. It is the parent company of a number of the world’s leading risk experts and specialty consultants, including Marsh, the insurance broker and risk advisor; Guy Carpenter, the risk and reinsurance specialist; Mercer, the provider of HR and related financial advice and services; Oliver Wyman, the management consultancy; and Kroll, the risk consulting firm.With approximately 52,000 employees worldwide and annual revenue exceeding $10 billion, MMC provides analysis, advice and transactional capabilities to clients in more than 100 countries. Its stock (ticker symbol: MMC) is listed on the New York, Chicago and London stock exchanges. MMC’s website address is www.mmc.com. 4 This press release contains “forward-looking statements,” as defined in the Private Securities Litigation Reform Act of 1995. These statements, which express management’s current views concerning future events or results, use words like “anticipate,” “assume,” “believe,” “continue,” “estimate,” “expect,” “intend,” “plan,” “project” and similar terms, and future or conditional tense verbs like “could,” “may,” “might,” “should,” “will” and “would.” For example, we may use forward-looking statements when addressing topics such as: the outcome of contingencies; market and industry conditions; changes in our business strategies and methods of generating revenue; the development and performance of our services and products; changes in the composition or level of MMC’s revenues; our cost structure and the outcome of cost-saving or restructuring initiatives; dividend policy; the expected impact of acquisitions and dispositions; pension obligations; cash flow and liquidity; future actions by regulators; and the impact of changes in accounting rules. Forward-looking statements are subject to inherent risks and uncertainties. Factors that could cause actual results to differ materially from those expressed or implied in our forward-looking statements include: · our ability to consummate the anticipated sale of Kroll to Altegrity due to the occurrence of any event, change or other circumstance that could give rise to the termination of the Stock Purchase Agreement or the failure by either party to satisfy other conditions to the transaction; · our exposure to potential liabilities arising from errors and omissions claims against us, particularly in the Marsh and Mercer businesses; · the impact of any regional, national or global political, economic, regulatory or market conditions on our results of operations and financial condition; · our ability to make strategic acquisitions and dispositions and to integrate, and realize expected synergies, savings or strategic benefits from the businesses we acquire; · the potential impact of rating agency actions on our cost of financing and ability to borrow, as well as on our operating costs and competitive position; · changes in the funded status of our global defined benefit pension plans and the impact of any increased pension funding resulting from those changes; · our exposure to potential criminal sanctions or civil remedies if we fail to comply with foreign and U.S. laws and regulations that are applicable to our international operations, including import and export requirements, U.S. laws such as the Foreign Corrupt Practices Act, and local laws prohibiting corrupt payments to government officials; · the impact on our net income caused by fluctuations in foreign currency exchange rates; · the extent to which we retain existing clients and attract new business, and our ability to incentivize and retain key employees; · the impact of competition, including with respect to pricing, and the emergence of new competitors; · our ability to successfully recover should we experience a disaster or other business continuity problem; · changes in applicable tax or accounting requirements; and · potential income statement effects from the application of FASB’s ASC Topic No. 740 (“Income Taxes”) regarding accounting treatment of uncertain tax benefits and valuation allowances and ASC Topic No. 350 (“Intangibles – Goodwill and Other”), including the effect of any subsequent adjustments to the estimates MMC uses in applying these accounting standards. The factors identified above are not exhaustive. MMC and its subsidiaries operate in a dynamic business environment in which new risks may emerge frequently. Accordingly, MMC cautions readers not to place undue reliance on its forward-looking statements, which speak only as of the dates on which they are made. MMC undertakes no obligation to update or revise any forward-looking statement to reflect events or circumstances arising after the date on which it is made. Further information concerning MMC and its businesses, including information about factors that could materially affect our results of operations and financial condition, is contained in MMC’s filings with the Securities and Exchange Commission, including the “Risk Factors” section of MMC’s most recently filed Annual Report on Form 10-K. 5 Marsh & McLennan Companies, Inc. Consolidated Statements of Income (In millions, except per share figures) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Expense: Compensation and Benefits Other Operating Expenses Total Expense Operating Income (Loss) ) Interest Income 3 4 7 10 Interest Expense ) Investment Income (Loss) 18 ) 26 ) Income (Loss) Before Income Taxes ) Income Tax (Credit) Expense ) 44 43 Income (Loss) from Continuing Operations ) Discontinued Operations, Net of Tax ) ) Net Income (Loss) Before Non-Controlling Interest $ $ ) $ $
